     SPODEK LAW GROUP P.C.
       85 Broad Street, 30th Floor, New York, NY 10004 Tel: (212) 300-5196 Fax: (212) 300-6371
                 Email: info@spodeklawgroup.com Web: www.spodeklawgroup.com



November 30, 2019

BY ECF TO:

Hon. Katherine Polk Failla
                                                              MEMO ENDORSED
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Courtroom 618
New York, NY 10007

              RE:     USA v. Kemokalam Njemanze
                      Case: 18-cr-00117 (KPF)
                      Southern District of New York

Dear Judge Failla:

      We are currently scheduled before Your Honor on December 9, 2019 for
sentencing. The defendant’s sentencing submission was due November 25, 2019, and
the Government’s submission is due December 2, 2019.

      Unfortunately, I was out of the office on medical leave which delayed the filing of
the sentencing memorandum in this matter. I respectfully request that Your Honor reset
sentencing submission deadlines. My office conferenced this matter with the
Government and propose that the defendant’s sentencing submission be due December
2, 2019, while the Government’s submission be due December 4, 2019. If acceptable to
the Court the parties would like to proceed with sentencing on December 9, 2019.


       Your Honor has previously reset sentencing submission deadlines on July 10,
2019 (ECF No.: 159), to allow the parties more time to review the recently filed
presentence report, and on September 12, 2019 (ECF No.: 181) due to my unavailability
while on medical leave.




USA v. Njemanze                                                                                  Page 1
      SPODEK LAW GROUP P.C.
        85 Broad Street, 30th Floor, New York, NY 10004 Tel: (212) 300-5196 Fax: (212) 300-6371
                  Email: info@spodeklawgroup.com Web: www.spodeklawgroup.com


      I can be reached directly at (347) 292 -8633 or at ts@spodeklawgroup.com with
any questions. Thank you for your consideration.

                                            Sincerely,

                                    Spodek Law Group P.C.

                                       /S/ Todd A. Spodek

                                          Todd A. Spodek
TS/az

cc:     All Counsel (Via ECF)




Application GRANTED. The sentencing will proceed as scheduled on
December 9, 2019, at 3:00 p.m.

Dated: December 2, 2019                              SO ORDERED.
       New York, New York




                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE




USA v. Njemanze                                                                                   Page 2
